Exhibit 10.2

 

GUARANTY

 

GUARANTY AGREEMENT (this “Guaranty”), dated as of March 7, 2014, by and among
the Persons listed on the signature pages hereof under the caption “Guarantors”
(together with any other entity that becomes a guarantor hereunder pursuant to
Section 14 hereof, the “Guarantors” and each, a “Guarantor”) and Barclays Bank
PLC, as administrative agent (in such capacity, together with its successors and
permitted assigns in such capacity, the “Administrative Agent”) for the Secured
Parties (as defined in the LC Facility Agreement referred to below).

 

Reference is made to that certain LC Facility Agreement, dated as of March 7,
2014 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “LC Facility Agreement”), by and among Tenet
Healthcare Corporation, a Nevada corporation (the “Company”), the LC
Participants and Issuers (each as defined in the LC Facility Agreement) from
time to time party thereto and the Administrative Agent. Capitalized terms used
and not defined herein are used with the meanings assigned to such terms in the
LC Facility Agreement.

 

The Issuers have agreed to Issue Letters of Credit for the account of the
Company (or for the joint account of the Company and any of its Subsidiaries),
in each case pursuant to, and upon the terms and subject to the conditions
specified in, the LC Facility Agreement.  Each Guarantor is a Subsidiary of the
Company and acknowledges that it has derived and will derive substantial benefit
from the Issuance of the Letters of Credit by the Issuer for the account of the
Company (or for the joint account of the Company and any of its Subsidiaries).
As consideration therefor and in order to induce the Issuers to Issue Letters of
Credit, each Guarantor is willing to execute this Guaranty.

 

Accordingly, the parties hereto agree as follows:

 

1.                                                              Guaranty.  Each
Guarantor hereby, unconditionally and irrevocably, guarantees to the LC
Participants the full and prompt payment when due, whether at stated maturity,
upon acceleration, demand or otherwise, and at all times thereafter, of the
Obligations and the punctual performance of all of the terms contained in the
documents executed by the Company in favor of the LC Participants in connection
with the Obligations. This Guaranty is a guaranty of payment and performance and
is not merely a guaranty of collection.

 

2.                                                              Rights of LC
Participants.  Each Guarantor consents and agrees that the LC Participants may,
at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof:  (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Obligations; (c) apply
such security and direct the order or manner of sale thereof as each LC
Participant may determine in its sole discretion; and (d) release or substitute
one or more of any endorsers or other guarantors of any of the Obligations. 
Without limiting the generality of the foregoing, each Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of such Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of such Guarantor.

 

3.                                                              Certain
Waivers.  Each Guarantor waives to the fullest extent permitted by law (a) any
defense arising by reason of any disability or other defense of the Company or
any other guarantor, or the cessation from any cause whatsoever (including any
act or omission of the LC Participants) of the liability of the Company; (b) any
defense based on any claim that such Guarantor’s obligations exceed or are more
burdensome than those of the Company; (c) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder; (d) any right to
require the LC Participants to proceed against the

 

--------------------------------------------------------------------------------


 

Company, proceed against or exhaust any security for the Obligations, or pursue
any other remedy in each LC Participant’s power whatsoever and any defense based
upon the doctrines of marshalling of assets or of election of remedies; (e) any
benefit of and any right to participate in any security now or hereafter held by
the LC Participants; (f) any fact or circumstance related to the Obligations
which might otherwise constitute a defense to the obligations of such Guarantor
under this Guaranty and (g) any and all other defenses or benefits that may be
derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties, other than the defense that the Obligations
have been fully performed and indefeasibly paid in full in cash.

 

Each Guarantor expressly waives all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations. This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Obligations or any instrument or
agreement evidencing any Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Obligations which might otherwise
constitute a defense to the obligations of each Guarantor under this Guaranty,
and each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.

 

4.                                                                   
Obligations Independent.  The obligations of each Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other Guarantor, and a separate action
may be brought against such Guarantor to enforce this Guaranty whether or not
the Company or any other person or entity is joined as a party.

 

5.                                                                   
Subrogation.  No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid and performed in
full and any LC Commitments of the LC Participants or facilities provided by the
LC Participants with respect to the Obligations are terminated (other than
contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted).  If any amounts are paid to a Guarantor in violation
of the foregoing limitation, then such amounts shall be held in trust for the
Administrative Agent on behalf of the LC Participants and shall forthwith be
paid to the LC Participants to reduce the amount of the Obligations, whether
matured or unmatured.

 

6.                                                                   
Termination; Reinstatement.  (a) Except as set forth in clauses (b) and (c) of
this Section 7, this Guaranty is a continuing and irrevocable guarantee of all
Obligations now or hereafter existing and shall remain in full force and effect
until all Obligations and any other amounts payable under this Guaranty (other
than contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted) are indefeasibly paid in full in cash and any LC
Commitments of the LC Participants or facilities provided by the LC Participants
with respect to the Obligations (other than contingent indemnification
obligations to the extent no claim giving rise thereto has been asserted) are
terminated .

 

(b) In the event of any sale or other disposition of all of the Capital Stock of
any Guarantor (including by way of merger, consolidation or otherwise) to a
Person that is not (either before or after giving effect to such transaction)
the Company or a Subsidiary of the Company in a transaction that is not
prohibited by the LC Facility Agreement or the Indentures, then such Guarantor
will be released and relieved of any obligations under this Guaranty; provided
that such sale or other disposition shall be in accordance with Section 8.4 of
the LC Facility Agreement.

 

2

--------------------------------------------------------------------------------


 

(c) Notwithstanding the foregoing, this Guaranty shall continue in full force
and effect or be revived, as the case may be, if any payment by or on behalf of
the Company or any Guarantor is made, or any LC Participant exercises its right
of setoff, in respect of the Obligations and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the LC Participants in their reasonable discretion)
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under Title 11, U.S. Code or any similar federal or state law for the
relief of debtors (“Bankruptcy Law”) or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not any LC
Participant is in possession of or has released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction.  The obligations of
each Guarantor under this paragraph shall survive termination of this Guaranty.

 

7.                                                                    Stay of
Acceleration.  In the event that acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against
each Guarantor or the Company under any Bankruptcy Law, or otherwise, all such
amounts shall nonetheless be payable by such Guarantor immediately upon demand
by the LC Participants.

 

8.                                                                   
Miscellaneous.  No provision of this Guaranty may be waived, amended,
supplemented or modified, except in accordance with Section 11.1(a) of the LC
Facility Agreement.  No failure by any LC Participant to exercise, and no delay
in exercising, any right, remedy or power hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law or in equity.  The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.  Unless
otherwise agreed by any LC Participant and the Guarantors in writing, this
Guaranty is not intended to supersede or otherwise affect any other guaranty now
or hereafter given by the Guarantors for the benefit of any LC Participant or
any term or provision thereof.

 

9.                                                                    Condition
of Company.  Each Guarantor acknowledges and agrees that it has the sole
responsibility for, and has adequate means of, obtaining from the Company and
any other guarantor of the Obligations such information concerning the financial
condition, business and operations of the Company and any such other guarantor
as such Guarantor requires, and that the LC Participants have no duty, and such
Guarantor is not relying on the LC Participants at any time, to disclose to such
Guarantor any information relating to the business, operations or financial
condition of the Company or any other guarantor (each Guarantor waiving any duty
on the part of the LC Participants to disclose such information and any defense
relating to the failure to provide the same).

 

10.                                                             Setoff.  If and
to the extent any payment is not made when due hereunder, each LC Participant
may setoff and charge from time to time any amount so due against any or all of
the Guarantor’s accounts or deposits with such LC Participant in accordance with
Section 11.6 of the LC Facility Agreement.

 

11.                                                             Representations
and Warranties.  Each Guarantor represents and warrants that as of the Effective
Date, that the representations and warranties as set forth in Article IV of the
LC Facility Agreement, as they relate to such Guarantor or to the Guaranty, each
of which is incorporated herein by reference, are true and correct in all
material respects except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date.

 

3

--------------------------------------------------------------------------------


 

12.                                                             GOVERNING LAW;
ASSIGNMENT; JURISDICTION.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.  This Guaranty
shall (a) bind each Guarantor and its successors and assigns; provided that such
Guarantor may not assign its rights or obligations under this Guaranty without
the prior written consent of the Administrative Agent (and any attempted
assignment without such consent shall be void), and (b) inure to the benefit of
each LC Participant and its successors and assigns and the LC Participant may,
without notice to such Guarantor and without affecting such Guarantor’s
obligations hereunder, assign, sell or grant participations in the Obligations
and this Guaranty, in whole or in part.  This Guaranty and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.  Each
Guarantor hereby irrevocably and unconditionally (a) submits for itself and its
property in any legal action or proceeding relating to this Guaranty or any
other LC Facility Document to which it is a party, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York, the courts of the United
States for the Southern District of New York, and appellate courts from any
thereof; (b) consents that any such action or proceeding will be brought in such
courts and waives trial by jury and any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same; (c) agrees that service of process in any such action
or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
it at its address specified below or at such other address as from time to time
notified by such Guarantor; and (d) agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction.

 

13.                                                            
Notices.                      All notices and other communications to each
Guarantor under this Guaranty shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopier to such Guarantor at its address set forth below or at such other
address in the United States as may be specified by such Guarantor in a written
notice delivered to the Administrative Agent at such office as the
Administrative Agent may designate for such purpose from time to time in a
written notice to such Guarantor.

 

For any Guarantor:

 

c/o Tenet Healthcare Corporation
1445 Ross Avenue, Suite 1400
Dallas, TX 75202
Facsimile No.: (469) 893-8600
Attention: General Counsel

 

14.                                                             Additional
Guarantors.  Each Subsidiary of the Company or other Person that is required to
become a party to this Guaranty pursuant to Section 7.10 of the LC Facility
Agreement shall become a Guarantor as required by the LC Facility Agreement for
all purposes of this Guaranty upon execution and delivery by such Subsidiary of
a joinder agreement in form reasonably satisfactory to the Administrative Agent.

 

15.                                                             Section Titles. 
The section titles contained in this Guaranty are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between parties hereto, except when used to reference a section.

 

4

--------------------------------------------------------------------------------


 

16.                                                             WAIVER OF JURY
TRIAL.  EACH OF THE LC PARTICIPANTS AND THE GUARANTORS IRREVOCABLY WAIVES TRIAL
BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER
LC FACILITY DOCUMENT.

 

[Signature Pages follow]

 

5

--------------------------------------------------------------------------------


 

Executed this 7th day of March, 2014.

 

 

AMERICAN MEDICAL (CENTRAL), INC.

 

AMI INFORMATION SYSTEMS GROUP, INC.

 

AMISUB (HEIGHTS), INC.

 

AMISUB (HILTON HEAD), INC.

 

AMISUB (SFH), INC.

 

AMISUB (TWELVE OAKS), INC.

 

AMISUB OF NORTH CAROLINA, INC.

 

AMISUB OF SOUTH CAROLINA, INC.

 

AMISUB OF TEXAS, INC.

 

ANAHEIM MRI HOLDING, INC. (FORMERLY KNOWN AS USC UNIVERSITY HOSPITAL, INC. AND
FORMERLY KNOWN AS TENET 1500 SAN PABLO, INC.)

 

BROOKWOOD HEALTH SERVICES, INC.

 

COASTAL CAROLINA MEDICAL CENTER, INC.

 

COMMUNITY HOSPITAL OF LOS GATOS, INC.

 

CORAL GABLES HOSPITAL, INC.

 

CYPRESS FAIRBANKS MEDICAL CENTER, INC.

 

DELRAY MEDICAL CENTER, INC.

 

DOCTORS HOSPITAL OF MANTECA, INC.

 

DOCTORS MEDICAL CENTER OF MODESTO, INC.

 

EAST COOPER COMMUNITY HOSPITAL, INC.

 

FMC MEDICAL, INC.

 

FOUNTAIN VALLEY REGIONAL HOSPITAL AND MEDICAL CENTER

 

FRYE REGIONAL MEDICAL CENTER, INC.

 

JFK MEMORIAL HOSPITAL, INC.

 

LAKEWOOD REGIONAL MEDICAL CENTER, INC.

 

LIFEMARK HOSPITALS, INC.

 

LIFEMARK HOSPITALS OF FLORIDA, INC.

 

LOS ALAMITOS MEDICAL CENTER, INC.

 

NORTH FULTON MEDICAL CENTER, INC.

 

ORNDA HOSPITAL CORPORATION

 

[Signature Page to Guaranty]

 

--------------------------------------------------------------------------------


 

 

PALM BEACH GARDENS COMMUNITY HOSPITAL, INC.

 

PLACENTIA-LINDA HOSPITAL, INC.

 

SIERRA VISTA HOSPITAL, INC.

 

SRRMC MANAGEMENT, INC.

 

TENET CALIFORNIA, INC.

 

TENET FLORIDA, INC.

 

TENET GOOD SAMARITAN, INC.

 

TENET HEALTHSYSTEM BARTLETT, INC.

 

TENET HEALTHSYSTEM CFMC, INC.

 

TENET HEALTHSYSTEM DESERT, INC.

 

TENET HEALTHSYSTEM DI, INC.

 

TENET HEALTHSYSTEM GB, INC.

 

TENET HEALTHSYSTEM HEALTHCORP

 

TENET HEALTHSYSTEM HOLDINGS, INC.

 

TENET HEALTHSYSTEM KNC, INC.

 

TENET HEALTHSYSTEM MEDICAL, INC.

 

TENET HEALTHSYSTEM NORTH SHORE, INC.

 

TENET HEALTHSYSTEM PHILADELPHIA, INC.

 

TENET HEALTHSYSTEM SGH, INC.

 

TENET HEALTHSYSTEM SL, INC.

 

TENET HEALTHSYSTEM SPALDING, INC.

 

TENET HIALEAH HEALTHSYSTEM, INC.

 

TENET HOSPITALS, INC.

 

TENET LOUISIANA, INC.

 

TENET MISSOURI, INC.

 

TENET PHYSICIAN SERVICES — HILTON HEAD, INC.

 

TENET ST. MARY’S, INC.

 

TENET TEXAS, INC.

 

TENETSUB TEXAS, INC.

 

TWIN CITIES COMMUNITY HOSPITAL, INC.

 

WEST BOCA MEDICAL CENTER, INC.

 

HOSPITAL DEVELOPMENT OF WEST PHOENIX, INC.

 

VHS ACQUISITION CORPORATION

 

VHS ACQUISITION SUBSIDIARY NUMBER 1, INC.

 

VHS ACQUISITION SUBSIDIARY NUMBER 7, INC.

 

VHS ACQUISITION SUBSIDIARY NUMBER 9, INC.

 

VHS CHILDREN’S HOSPITAL OF MICHIGAN, INC.

 

[Signature Page to Guaranty]

 

--------------------------------------------------------------------------------


 

 

VHS DETROIT RECEIVING HOSPITAL, INC.

 

VHS HARPER-HUTZEL HOSPITAL, INC.

 

VHS HURON VALLEY-SINAI HOSPITAL, INC.

 

VHS OF ARROWHEAD, INC.

 

VHS OF ILLINOIS, INC.

 

VHS REHABILITATION INSTITUTE OF MICHIGAN, INC.

 

VHS SINAI-GRACE HOSPITAL, INC.

 

VHS WEST SUBURBAN MEDICAL CENTER, INC.

 

VHS WESTLAKE HOSPITAL, INC.

 

VHS OF PHOENIX, INC.

 

VHS ACQUISITION SUBSIDIARY NUMBER 3, INC.

 

VANGUARD HEALTH MANAGEMENT, INC.

 

VANGUARD HEALTH SYSTEMS, INC.

 

VHS OF MICHIGAN, INC.

 

CGH HOSPITAL, LTD.

 

By: Coral Gables Hospital, Inc., as General Partner

 

HILTON HEAD HEALTH SYSTEM, L.P.

 

By: Tenet Physician Services — Hilton Head, Inc., as General Partner

 

NEW MEDICAL HORIZONS II, LTD.

 

By: Cypress Fairbanks Medical Center Inc., as General Partner

 

TENET 100 MEDICAL CENTER SLIDELL, L.L.C.

 

By: Tenet Louisiana, Inc. as Sole and Managing Member

 

TENET FRISCO, LTD.

 

By: Tenet Texas, Inc., as General Partner

 

TENET HEALTHSYSTEM HAHNEMANN, L.L.C.

 

By: Tenet HealthSystem Philadelphia, Inc., as Sole Member

 

TENET HEALTHSYSTEM ST. CHRISTOPHER’S HOSPITAL FOR CHILDREN, L.L.C.

 

By: Tenet HealthSystem Philadelphia, Inc., as Sole Member

 

TENET HOSPITALS LIMITED

 

By: Tenet Texas, Inc., as General Partner

 

TH HEALTHCARE, LTD.

 

By: Lifemark Hospitals, Inc., as General Partner

 

[Signature Page to Guaranty]

 

--------------------------------------------------------------------------------


 

 

VHS SAN ANTONIO PARTNERS, LLC

 

By: VHS Acquisition Subsidiary Number 5, Inc., its Managing Member, and VHS
Holding Company, Inc.

 

VANGUARD HEALTH FINANCIAL COMPANY, LLC

 

VANGUARD HEALTH HOLDING COMPANY I, LLC

 

VANGUARD HEALTH HOLDING COMPANY II, LLC

 

 

 

 

 

By:

/s/ Tyler C. Murphy

 

Name:

Tyler C. Murphy

 

Title:

Treasurer

 

 

 

 

 

 

 

SAN RAMON REGIONAL MEDICAL CENTER, LLC (as successor by merger to San Ramon
Regional Medical Center, Inc.)

 

 

 

 

 

By:

/s/ Tyler C. Murphy

 

Name:

Tyler C. Murphy

 

Title:

Assistant Treasurer

 

[Signature Page to Guaranty]

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

BARCLAYS BANK PLC,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ John Skrobe

 

Name:

John Skrobe

 

Title:

Managing Director

 

[Signature Page to Guaranty]

 

--------------------------------------------------------------------------------